Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-13, and 15-19 are pending as of the reply and amendments filed on 2/18/21. Claims 9, 14, and 20 are canceled. 
The 103 rejection over Bortz is withdrawn in view of the amendments. 
Claims 1-8, 10-13, and 15-19, as amended by examiner’s amendment as discussed below, are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Mitchell Jones on 3/2/21.
Please amend the claims accordingly:
To claim 18, line 2, after “wherein the composition”, please delete “has four or more of properties (a), (b), (c), (d), (e), and (f).”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed composition is not taught or suggested by the prior art. Bortz, US 20180161299; and Massing, EP 2085089 (both of previous record) represent the closest prior art. Bortz teaches a composition comprising a phosphatidylcholine or a lysophosphatidylcholine, along with essential fatty acids such as EPA and/or DHA. However, Bortz doesn’t teach or suggest the composition to comprise 1-LPC and 2-LPC in the ratio range as claimed. Massing teaches a marine phospholipid composition comprising omega-3 fatty acids such as EPA and/or DHA, and teaches the composition can comprise a lysophosphatidylcholine, but doesn’t teach or suggest the composition to comprise 1-LPC and 2-LPC in the ratio range as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-8, 10-13, and 15-19, as amended by examiner’s amendment, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH PIHONAK/Primary Examiner, Art Unit 1627